Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 5, 2021                                                                                        Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano
  159692(87)                                                                                            Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
                                                                                                         Elizabeth M. Welch,
  ESTATE OF DONNA LIVINGS,                                                                                             Justices
            Plaintiff-Appellee,
                                                                      SC: 159692
  v                                                                   COA: 339152
                                                                      Macomb CC: 2016-001819-NI
  SAGE’S INVESTMENT GROUP, LLC,
            Defendant-Appellant,
  and

  T & J LANDSCAPING & SNOW REMOVAL,
  INC., and GRAND DIMITRE’S OF
  EASTPOINTE FAMILY DINING,
              Defendants.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee for the substitution of
  parties is GRANTED. The “Estate of Donna Livings” is substituted as the named plaintiff-
  appellee in place of Donna Livings, who passed away on March 25, 2020.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                     May 5, 2021

                                                                                Clerk